Mr. Justice MacLeary
delivered the opinion of the court.
*808This is an appeal from a judgment of the District Court of Aguadilla, rendered on the 6th day of October, 1908,' condemning the appellant to two months’ imprisonment in jail and the payment of all costs of prosecution. The offense charged against the accused was a breach of the peace. There is to be found in the record neither a bill of exception nor a statement of facts. Nor has any brief been filed nor appearance made in this court on behalf of the defendant, further than filing the transcript. It is plainly a case in which the appeal has been taken for delay only, thus abusing the privileges accorded to convicts by onr merciful penal laws.
No fundamental error appearing, the judgment should be affirmed.

Affirmed.

Justices Hernandez, Figueras and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.